UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) May 2, 2011 Global Gold Corporation (Exact name of registrant as specified in its charter) Delaware 02-69494 13-3025550 (State or other jurisdiction (Commission (IRS of incorporation) File Number) Identification No.) 555 Theodore Fremd Avenue, Rye, NY (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (914) 925-0020 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 133-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.02 Unregistered Sales of Equity Securities On May 3, 2011, the Company issued 250,000 restricted shares of the Company’s Common Stock to Rasia, FZE as partial compensation for advisory services in connection with the joint venture agreement with Consolidated Resources. Item 5.05 Amendment to Registrant’s Code of Ethics, or Waiver of a Provision of the Code of Ethics On May 2, 2011, the Company approved amendments to its Charters for the Nominating and Governance Committee, Audit Committee, and Compensation Committee, adopting the corporate governance and director independence provisions of the NYSE Amex, with the amended charters being set out in full in the attachments below. Item 8.01 Other Events On May 2, 2011, the Company approved amendments to its Charters for the Nominating and Governance Committee, Audit Committee, and Compensation Committee, adopting the corporate governance and director independence provisions of the NYSE Amex, with the amended charters being set out in full in the attachments below. Item 9.01 Exhibits. Exhibit No. Description Nominating and Governance Charter as Amended on May 2, 2011 Audit Committee Charter as Amended on May 2, 2011 Compensation Committee Charter as Amended on May 2, 2011 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: May 5, 2011 Global Gold Corporation By: /s/Van Z. Krikorian Name: Van Z. Krikorian Title: Chairman & Chief Executive Officer 3
